Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10920892 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Note:
Claim 22 was not included in filed claims and was not considered.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement for reason of allowance:  None of the cited references, alone or in any reasonable combination, disclose an adapter with a seal-less first or where the tubing is out of engagement with the gripper ring in combination with the other limitations of the independent claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753